Field, C. J. delivered the opinion of the Court
Cope, J. concurring.
We have carefully considered the objections taken by the defendants to the complaints in these cases, and are of opinion that they are untenable. The brief of the counsel of the plaintiff satisfactorily answers them. The Reporter will give a full synopsis of the briefs of the learned counsel in the report of the cases.
The judgment is reversed, and the cause remanded for further proceedings in both cases; and inasmuch as the executor has died since the argument, the judgments will be entered as of the first day of May, that day being previous to his death. (Blade v, Shaw, 20 Cal. 68.)